Title: From Jonathan Trumbull, Jr. to John Crane, 23 June 1782
From: Trumbull, Jonathan, Jr.
To: Crane, John


                  
                     sir
                     Head Quarters 23d June
                     1782
                  
                  By Direction of the Commander in Chief, I transmit you the
                     inclosed Certificates respecting a Soldier of your Regiment—The General
                     thinks, that, if you have the same Ideas of the Man, it is best he should be
                     discharged—Genl Lincoln in his Letter adds that he saw the Man in Boston,
                     & tho’t him quite unfit for Service. I am Yours
                  
                     J. Trumbull Jr Sectry 
                     
                  
               